Case 1:19-cv-10724-PKC Document 14 Filed 02/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE
ween nn enn nnn nn nn nn net eet x

 

HECTOR MEDINA,
Petitioner, 19-cv-10724 (PKC)
15-cr-778 (PKC)
~against- ORDER

UNITED STATES OF AMERICA,

Respondent.

 

CASTEL, U.S.D.J.
For good cause shown, the Court Orders that documents filed as Documents 1-13
under 19 ev 10724(PKC) and Documents 170, 171, 182, 183, 184, 187, 192, 215, 229 and 233 in

15 cr 778(PKC) be sealed by the Clerk and removed from public view.

SO ORDERED.

P, Kevin Castel
United States District Judge

Dated: New York, New York
February 17, 2021

 
